DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment and arguments filed 20 December 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  claim 35 recites “the reporter comprising a streptavidin label” in line 11 of the claim and recites “wherein the reporter is functionalized with a streptavidin” and “the quantum dot is functionalized with a streptavidin” in lines 14-16 of the claim.  Antecedent basis of “a streptavidin” is unclear.  It is unclear whether the reporter functionalized with a streptavidin or the quantum dot functionalized with streptavidin is the same as the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 40, 41 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazouli et al. (EP2629095).
Gazouli et al. teach a method for detecting a level of protein biomarker in a sample of bodily fluid comprising the steps of:
contacting the sample of bodily fluid with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind to the protein biomarker in the sample of bodily fluid, to permit binding of the protein biomarker with the capture moiety (sample and magnetic beads conjugated with capture antibodies are combined so the antigen binds to the capture antibody, par. 8; bodily fluid sample, par. 10; par. 27, step 1 and 2; mycobacterial antigens are the protein biomarkers, par. 6 and 7);

contacting the magnetic conjugate with the reporter binding moiety, the reporter binding moiety comprising a biotin label and being configured to bind to the protein biomarker (second antibody linked to anti-mouse IgG biotin conjugated antibody contacted with the magnetic conjugate, par. 8; par. 27, steps 3 and 4);
contacting the magnetic conjugate with a reporter, the reporter comprising a streptavidin label and being configured to bind the biotin label of the reporter binding moiety, wherein the reporter comprises a quantum dot functionalized with streptavidin (streptavidin linked quantum dot is binds to the biotin conjugated antibody, par. 8; par. 27, step 5);
separating the magnetic conjugate by applying a magnetic field (par. 27, step 6- between each step samples are separated using a magnetic device and re-suspended which indicates that the magnetic field is removed and therefore reduced); and
detecting the presence of the protein biomarker by detecting the reporter (par. 9; par. 27, steps 7 and 8), wherein the capture moiety and the reporter binding moiety bind different portions of the protein biomarker (capture antibody on the magnetic particle is a mycobacterial polyclonal antibody and second antibody that binds to the biotin conjugated antibody and streptavidin linked quantum dot is a mycobacterial monoclonal 
The limitation of the method exhibiting femtomolar scale sensitivity for the protein biomarker is drawn to a result effective variable of the claimed method that is dependent on the amount of target in the sample. A sample having the claimed femtomolar concentration in the sample is not claimed as part of the method nor are any method steps tied to the femtomolar scale sensitivity itself.  The prior art must only be capable of exhibiting femtomolar scale sensitivity for a protein biomarker and does not need to specifically teach detection of a protein biomarker having femtomolar concentration in order to meet the claim.  Gazouli et al. teach the claimed method steps and is therefore considered capable of detecting a protein biomarker having a femtomolar concentration for a protein biomarker and exhibits femtomolar scale sensitivity for a protein biomarker as required by the claim.
With respect to claims 40 and 41, Gazouli et al. teach adding the bodily fluid to an analysis chamber (sample is illustrated in the analysis chamber in Fig. 1a and is therefore considered as added to the chamber) and contacting the bodily fluid sample with the magnetic conjugate in the analysis chamber (magnetic conjugate is added to the bodily fluid sample in the same chamber as illustrated in Fig. 1b).
With respect to claim 44, Gazouli et al. teach detecting the level of protein biomarker by detecting the reporter (par. 28).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 40, 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0135490) in view of Giehring (WO 2015/135840, published in English as US 2017/0016890 which is referenced herein for citations).
Li et al. teach a method for detecting the presence, absence or level of an analyte of interest in a sample, the method comprising the steps of:
contacting the sample with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind the analyte of interest in the sample (magnetic beads coupled to antibody with affinity to target contact with sample, par. 42);
binding the analyte of interest with the capture moiety (E. coli target binds to the antibody magnetic bead, par. 42);

contacting the magnetic conjugate with a reporter binding moiety comprising a biotin label configured to bind the analyte of interest in the sample (target bacterial bound to biotinylated antibody for the E. coli target, par. 42);
contacting the magnetic conjugate with a reporter comprising a streptavidin label configured to bind the biotin label, wherein the reporter comprising a quantum dot that is functionalized with a streptavidin (target mixed with quantum dot-streptavidin conjugate, par. 42; quantum dot reporter, par. 34);
separating the analyte of interest from the sample by applying a magnetic field (subjected to magnetic field to separate target, par. 40 and 42); and
detecting the level of the analyte of interest by detecting the reporter (labeled target detected using spectrometer and intensity of fluorescence indicative of concentration/level of bacteria, par. 42).
Li et al. fail to teach the target being a protein biomarker, wherein the capture moiety and reporter binding moiety bind different portions of the same protein biomarker and the method exhibits femtomolar scale sensitivity for the protein biomarker.

contacting the sample of a bodily fluid (par. 146) with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind the protein biomarker in the sample of bodily fluid to permit binding of the protein biomarker with the capture moiety (par. 30 and 43; capture molecule, par. 88);
contacting the magnetic conjugate with a reporter binding moiety, the reporter binding moiety comprising a biotin label and being configured to bind the protein biomarker (fluorescent labels are equipped with streptavidin and bound to the biotinylated protein, which is interpreted as the reporter binding moiety, par. 140);
contacting the magnetic conjugate with a reporter, the reporter comprising a streptavidin label and being configured to bind the biotin label of the reporter binding moiety, wherein the reporter comprising a quantum dot (biotin of the reporter binding moiety is linked to the label via a streptavidin label, par. 140; fluorescent dye may be a quantum dot, par. 143; the fluorescent label is contacted with the conjugate which indicates the biotinylated protein/reporter binding moiety and the fluorescent label/reporter are both added to the conjugate, par. 34);
separating the magnetic conjugate by applying a magnetic field (par. 36, 44 and 53); and
detecting the level of protein biomarker by detecting the reporter (par. 38), 
wherein the capture moiety and the reporter binding moiety bind different portions of the protein biomarker (catcher molecules are antibodies, par. 97; in a 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the biological cell target taught by Li et al., a protein biomarker that is a virus, wherein the capture moiety and the reporter binding moiety bind different protiosn of the protein biomarker as taught by Giehring, in order to provide detection of a target that is indicative of a condition that is desired to be detected (par. 151).
It is noted that Li differs from Giehring in that Li teaches detection of the bound reporter while Giehring teaches detection of unbound reporter.  However, both Li and Giehring are similarly drawn to forming a complex between a target analyte, a magnetic conjugate having a magnetic particle and a capture moiety, a reporter binding moiety comprising a biotin label and a reporter comprising a streptavidin.  One having ordinary skill in the art would have had a reasonable expectation of success in combining the references because the detection of different portions of the label does not affect the ability to form a complex with the magnetic conjugate, biotinylated reporter binding moiety and a reporter comprising streptavidin with a target analyte that is either a cell as taught by Li or a cell or protein biomarker as taught by Giehring.  Furthermore although Li exemplifies detection of bacteria in a poultry product, Li also teaches that the sample may be blood (par. 32), which is the same sample of Giehring.  Both Li and Giehring teach the capture and reporter binding moieties being antibodies and one having ordinary skill would expect that any antibody to a target in blood could be used in the method of Li.

With respect to claims 40 and 41, Li et al. teach the method further comprising adding the sample to an analysis chamber, wherein the sample is a bodily fluid sample (par. 32), and contacting the sample with the magnetic conjugate in the analysis chamber (sample is in a tube and magnetic conjugate is contacted with the sample in the tube which is interpreted as the analysis chamber, par. 60). 
With respect to claim 44, Li et al. teach detecting the level of analyte in the sample by detecting the reporter (par. 42) and when combined with Giehring et al., the analyte is a protein biomarker.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0135490) in view of Giehring (WO 2015/135840, published in English as US 2017/0016890 which is referenced herein for citations), as applied to claim 35, further in view of Niiyama et al. (US 5,993,740).
Li et al. in view of Giehring teach a protein biomarker that is a protein or a virus (Giehring, par. 151), but fail to teach one of the specific proteins listed in claim 38.
Niiyama et al. teach a method for detecting a protein biomarker that is a virus or thyroid stimulating hormone (col. 2, lines 58-61; col. 9, lines 3-5) comprising contacting a sample with an analyte with a magnetic conjugate comprising a capture moiety and a reporter moiety comprising a luminescent label (col. 3, lines 5-10; col. 9, lines 3-21) to form a complex, which indicates that the reporter moiety and capture moiety bind to different portions of the protein biomarker, that is magnetically separated and optically detected (col. 9, line 49-col. 10, line 67), in order to determine the amount of protein biomarker in the sample by detecting the reporter (col. 10, lines 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use as the target protein biomarker in the method of Li et al. in view of Giehring, a thyroid stimulating hormone as taught by Niiyama et al. because Li et al. in view of Giehring is generic with respect to the protein target that can be detected with the method and one would be motivated to use the appropriate protein biomarker depending on the desired sample analysis. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Li, Giehring and Niiyama are .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazouli et al. (EP2629095), as applied to claim 35, in view of Arai et al. (US 2014/0051070).
Gazouli et al. teach a method for detecting a protein biomarker that is a mycobacterial antigen, but fail to teach a protein biomarker from those listed in claim 38.
Arai et al. teach a magnetic nanoparticle comprising an antibody that binds to a protein biomarker that is a mycobacterium tuberculosis antigen, hemoglobin A1C, CRP, hCG, TSH or LDL biomarker (par. 56, 66 and 73), in order to provide magnetic particles that are useful in clinical diagnosis (par. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the mycobacterium tuberculosis antigen protein biomarker and antibodies to the protein biomarker in the method of Gazouli et al., hemoglobin A1C, CRP, hCG, TSH or LDL biomarker as taught by Arai et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative antibody and protein biomarker depending on the desired condition to be detected.  The use of alternative antibodies would have been desirable to those of ordinary skill in the art based on the desired condition to be detected.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Arai makes it obvious to use the same detection techniques for mycobacterium tuberculosis antigen, hemoglobin A1C, .

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0135490) in view of Giehring (WO 2015/135840, published in English as US 2017/0016890 which is referenced herein for citations), as applied to claim 40, and further in view of Dehal et al. (US 2011/0059547).
Li et al. in view of Giehring teach a method of adding a bodily fluid sample to an analysis chamber and contacting the bodily fluid sample with the magnetic conjugate in the analysis chamber, but fail to teach adding the bodily fluid sample to a sample collector in fluid communication with the analysis chamber and contacting the bodily fluid sample with the magnetic conjugate in the sample collector.
Dehal et al. teach a method of detecting and measuring target analyte in a sample (par. 65) comprising: adding a bodily fluid sample (par. 33) to a sample collector (sample collection chamber, par. 34); contacting the sample with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind to a target analyte to permit binding of the target with the capture moiety in the sample collector (sample added to the sample collection container having an antibody reagent, which is seen as the claimed capture moiety, par. 37 and 39; antibody reaction attached to a magnetic bead, par. 42; par. 46);
separating the target analyte in the sample of bodily fluid from the bodily fluid by applying a magnetic field (magnetic force applied, par. 46); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Li et al. in view of Giehring, a sample collector that is in fluid communication with an analysis chamber and adding a bodily fluid sample and contacting the bodily fluid sample with the magnetic conjugate in the sample collector as taught by Dehal et al., in order to increase shelf life of reagents (Dehal, par. 5) and provide easy disposal of unwanted sample matrix with reduced exposure to the substances (Dehal, par. 45-46).
Although Dehal does not teach the specifics of the analysis chamber or method steps performed within the analysis chamber, one having ordinary skill would recognize that when combined with Li, the analysis is performed in the tube, which is seen as equivalent to Dehal’s analysis chamber.  Therefore the combination of references teaches that the sample of Li would be combined with the magnetic conjugate in the sample collector and would then be transferred to the tube of Li (seen as claimed analysis chamber) and any subsequent steps of Li such as contact with the reporter and reporter binding moiety would be performed in the analysis chamber of the tube.
.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazouli et al. (EP2629095), as applied to claim 40, and further in view of Dehal et al. (US 2011/0059547).
Gazouli et al. teach a method of adding a bodily fluid sample to an analysis chamber and contacting the bodily fluid sample with the magnetic conjugate in the analysis chamber, but fail to teach adding the bodily fluid sample to a sample collector in fluid communication with the analysis chamber and contacting the bodily fluid sample with the magnetic conjugate in the sample collector.
Dehal et al. teach a method of detecting and measuring target analyte in a sample (par. 65) comprising: adding a bodily fluid sample (par. 33) to a sample collector (sample collection chamber, par. 34); contacting the sample with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind to a target analyte to permit binding of the target with the capture moiety in the sample collector (sample added to the sample collection container having an antibody reagent, which is seen as the claimed capture moiety, par. 37 and 39; antibody reaction attached to a magnetic bead, par. 42; par. 46);
separating the target analyte in the sample of bodily fluid from the bodily fluid by applying a magnetic field (magnetic force applied, par. 46); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Gazouli et al., a sample collector that is in fluid communication with an analysis chamber and adding a bodily fluid sample and contacting the bodily fluid sample with the magnetic conjugate in the sample collector as taught by Dehal et al., in order to increase shelf life of reagents (Dehal, par. 5) and provide easy disposal of unwanted sample matrix with reduced exposure to the substances (Dehal, par. 45-46).
Although Dehal does not teach the specifics of the analysis chamber or method steps performed within the analysis chamber, one having ordinary skill would recognize that when combined with Gazouli et al., the analysis is performed in the container illustrated in Fig. 1F, which is seen as equivalent to Dehal’s analysis chamber.  Therefore the combination of references teaches that the sample of Gazouli et al. would be combined with the magnetic conjugate in the sample collector and would then be transferred to the container of Gazouli et al. (seen as claimed analysis chamber) and any subsequent steps of Gazouli et al. such as contact with the reporter and reporter binding moiety would be performed in the analysis chamber of the tube.
.

Response to Arguments
Applicant’s arguments and amendments filed 20 December 2021, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive to overcome the rejections under 35 USC 112a, 35 USC 112b, 35 USC 112d and 35 USC 103 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 35 and new rejections under 35 USC 112b, 35 USC 102(a)(1) and 35 USC 103.
The rejection under 35 USC 103 is made over previously applied references Li in view of Giehring.  Regarding Li, Applicant argues that Li is directed to detection of small amounts of contaminants that are foodborne pathogens and one of ordinary skill would not look to Li’s teaching on food contamination to arrive at a method for detecting a biomarker in a sample of bodily fluid.  
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  It is acknowledged that the disclosure of Li focuses on examples of detection of foodborne pathogens, which are not protein biomarkers from a bodily fluid sample.  However, Li discloses that the method could also be performed with blood, which is a bodily sample (par. 32).  One having ordinary skill would recognize that when the method is performed with a blood sample the target would not be the 
 
Applicant further argues that Li teaches antibodies that can broadly bind to a variety of antigens on a whole cell and therefore does not teach that the capture moiety and reporter binding moiety bind different portions of a protein biomarker.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  As discussed above, it is acknowledged that the disclosure of Li focuses on examples of detection of foodborne pathogens and utilizes antibodies that bind to different target antigens and do not bind different portions of the protein biomarker.  However, Li discloses that the method could also be performed with blood, which is a bodily sample (par. 32).  One having ordinary skill would recognize that when the method is performed with a blood sample the target would not be the same as when detecting food contamination and different antibodies would be used to detect the desired target in blood.  It is noted that the rejection is not based on anticipation but is instead based on obviousness under 35 USC 103.  Giehring is relied upon for teaching antibodies that are specific for a protein biomarker in a blood sample and for teaching a capture moiety and reporter binding moiety that bind different portions of a protein biomarker.

E. Coli and S. Typhimurium which do not exhibit femtomolar scale sensitivity and therefore the method exhibits poor sensitivity and inability to detect at a femtomolar sensitivity.
Applicant’s arguments have been considered, but are not persuasive.  As outlined in the rejection above, Li exemplifying detection of bacteria that are not present in a sample in femtomolar scale sensitivity does not preclude the method from exhibiting femtomolar scale sensitivity for a protein biomarker.  The limitation “the method exhibits femtomolar scale sensitivity for the protein biomarker” is considered a result of the method and does not impose any additional method steps on the claimed method and does not limit the concentration of the protein biomarker in the sample to being femtomolar.  Instead, the method merely needs to be capable of exhibiting femtomolar scale sensitivity.  It is expected that the claimed method, when performed, is capable of exhibiting femtomolar scale sensitivity regardless of whether the target analyte is present at that concentration or not.  Because Li teaches the claimed method, it is expected to be capable of exhibiting femtomolar scale sensitivity and meets the limitation of exhibiting femtomolar scale sensitivity for a protein biomarker.

Applicant’s arguments regarding Bruchez are moot since Bruchez is no longer applied to the claims in light of the amendment to claim 35.
Regarding Giehring, Applicant argues that Applicant disagrees that it would have been obvious to one skilled in the art to substitute for the biological cell target taught by Li with a protein biomarker taught is a virus as taught by Giehring and that such a combination is based on hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the applied combination of references, Li teaches that the method may be performed on a sample that is a bodily fluid of blood (par. 32) and that the capture and reporter binding moieties are antibodies.  This teaching provides a reasonable expectation of success in substituting capture and reporter binding antibodies known in the art for target analyte in blood such as those taught by Giehring.  Applicant’s argument that Applicant disagrees with the substitution is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP 2145.
Applicant’s arguments that Niiyama and Dehal fail to teach femtomolar scale sensitivity for a protein biomarker are not persuasive because these references are not relied upon for teaching these this limitation.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Nanoscale, 2015) teach a method of magnetic bead-quantum dot assay for detection of a biomarker for traumatic brain injury, comprising the steps of contacting a bodily fluid with a magnetic conjugate comprising a magnetic particle and a capture moiety configured to bind to a protein biomarker, separating the protein biomarker by applying a magnetic field, contacting the magnetic conjugate with a reporter binding moiety and a reporter that binds to the reporter binding moiety and comprises a quantum dot, separating the magnetic conjugate by applying a magnetic field and detecting the presence of the protein biomarker by detecting the reporter.  Kim et al. fail to teach the reporter binding moiety comprising a biotin label and the quantum dot functionalized with streptavidin.
Hsieh et al. (Biosensors and Bioelectronics, 2011) teach a method for detecting a protein biomarker comprising contacting a bodily fluid sample with a biotinylated anti-CD3 antibody, a quantum dot-streptavidin and then with anti-CD4-magnetic beads and separating the magnetic conjugate by applying a magnetic field and detecting the protein biomarker.  Hsieh et al. fail to teach the separating the protein biomarker in the sample of bodily fluid by applying a magnetic field and reducing the magnetic field before contacting the magnetic conjugate with a reporter binding moiety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MELANIE BROWN/           Primary Examiner, Art Unit 1641